Citation Nr: 0817284	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection of arteriosclerotic 
heart disease claimed as secondary to service-connected 
rheumatic valvular heart disease. 

2.  Entitlement to an increased disability rating for 
service-connected rheumatic valvular heart disease, currently 
evaluated as 60 percent disabling.  

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 and 
January 1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2004 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (the RO).   

In March 2008, the veteran submitted his motion to have this 
matter advanced on the docket as well as his motion for 
consideration of additional evidence submitted greater than 
90 days post-certification to the Board.  In May 2008, a 
Deputy Vice Chairman of the Board advised that the veteran's 
motion had been granted.  See 38 C.F.R. §§ 20.900(c); 
20.1304(b) (2007).  Accordingly, the matter has been advanced 
on the docket due to the veteran's advancing age.  Further, 
the additionally submitted evidence has been considered by 
the Board.  The Board notes that the veteran's representative 
has waived in writing agency of original jurisdiction (AOJ) 
consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2005).  

The issues of entitlement to an increased disability rating 
for service-connected rheumatic valvular heart disease and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  A May 2003 Board decision denied the veteran's claim of 
entitlement to service connection of cardiovascular disease, 
variously diagnosed claimed as secondary to service-connected 
Rheumatic heart disease.  

2.  Competent medical evidence received since May 2003 tends 
to support a finding of a relationship between the veteran's 
cardiovascular disease and the service-connected condition.  
As such, it raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 2003 Board decision is now final.  38 C.F.R. 
§ 20.1100 (2007).  
 
2.  New and material evidence has been received since May 
2003 and, as such, the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  Arteriosclerotic heart disease was aggravated by service-
connected rheumatic valvular heart disease.  38 C.F.R. 
§ 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to recognition of his 
cardiovascular disease as secondary to his service-connected 
rheumatic valvular heart disease.  Essentially he contends 
that long-standing rheumatic heart disease aggravated his 
coronary condition resulting in additional cardiovascular 
disease.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.

A VCAA notice letter was sent to the veteran regarding his 
claim in May 2004.  This letter appears to be in conformity 
with the requirements of law.  The Board need not, however, 
discuss in any detail the sufficiency of VCAA notice or VA's 
development of the claim in light of the fact that the Board 
is granting the benefit sought.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

Pertinent law and regulations

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Finality/new and material evidence

In general, decisions of the Board rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 
2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran's claim of entitlement to service connection of 
cardiovascular disease claimed as secondary to service-
connected rheumatic valvular heart disease was denied by a 
May 2003 decision of the Board.  The veteran did not appeal 
to the U.S. Court of Appeals for Veterans Claims (Court) and 
that decision is now final.  38 C.F.R. § 20.1100 (2007).  

Although the RO in its September 2005 SOC reopened the matter 
and denied the claim on the merits, the question of whether 
new and material evidence has been received, however, is one 
that must be addressed by the Board, notwithstanding a 
decision favorable to the appellant that may have been 
rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) [before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has 
a jurisdictional responsibility to consider whether it was 
proper for the RO to reopen a previously denied claim].  The 
proper issue on appeal, therefore, is whether new and 
material evidence has been received which is sufficient to 
reopen the previously-denied service connection claim.

At the time of the Board's prior final denial the veteran's 
diagnosis of cardiovascular disease had already been 
established.  However, a that time service connection had 
only been established for residuals of rheumatic fever in a 
May 1946 rating decision effective as of January 1946.  
Parenthetically, the Board notes that in a September 2005 
rating decision, the disability was recharacterized as 
rheumatic valvular heart disease and a 60 percent disability 
evaluation was assigned effective from February 2004.  In May 
2003, the Board denied the veteran's claim for secondary 
service connection due to an absence of competent medical 
evidence establishing a link between cardiovascular disease 
and the residuals of the veteran's rheumatic fever. 

The evidence added to the veteran's record since that time 
includes: a January 2004 statement of his private 
cardiologist, Dr. L. which found that the veteran's service-
connected condition "had an impact" on his cardiovascular 
disease; the August 2005 statement of Dr. L. noting the 
veteran's various cardiac diagnoses but not discussing the 
relationship, if any, between the veteran's conditions; the 
February 2007 letter of Dr. L again noting the veteran's 
various cardiac diagnoses but not discussing the 
relationship, if any, between the veteran's conditions and 
determining that the veteran's conditions had rendered the 
veteran unemployable; the October 2007 of Dr. G., a partner 
of Dr. L. again indicating the various cardiac diagnoses and 
the veteran's inability to work due to the impact of his 
cardiac condition; and a June 2005 VA medical examination 
which determined that the evidence of record was such that 
she would have to resort to speculation in order to render an 
opinion as to whether the veteran's service-connected 
rheumatic heart disease aggravated his cardiovascular 
disease.  

To the extent that the August 2005, February 2007 and October 
2007 medical opinions provide only a statement of diagnosis 
and an overview of the impacts of this diagnosis on the 
veteran's daily life and activities, this evidence is not 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
that merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  These 
documents relate only to current disability, an element which 
was established at the time of the Board's May 2003 decision.  

However, the June 2005 VA examination report and the January 
2004 letter of Dr. L. pertain to the previously unestablished 
element of medical nexus.  Both were not of record at the 
time of the prior final denial and are therefore new.  The 
opinions are material in that they relate to the question of 
medical nexus.  Notably, the June 2005 VA examination report 
provided an opinion that essentially indicated that it would 
be speculative to relate the veteran's service-connected and 
nonservice-connected cardiac conditions.  She stated that he 
thought that it was likely that the veteran's rheumatic fever 
induced the veteran's valvular disease; however, in terms of 
the atherosclerotic heart disease, the veteran had the 
development of hypertension, dyslipidemia, and his age, which 
are precursors to the development of atherosclerotic heart 
disease and as such, she opined that it was not likely 
incurred or aggravated by the rheumatic fever.  She stated 
that to comment anything further would be speculative at this 
point.  She stated further that in terms of the rheumatic 
valvular heart disease, the documented extra systole and 
arrhythmia were related thereto.  The January 2004 private 
physician's letter included a conclusion to the required 
degree of medical certainty that the veteran's cardiovascular 
disease was aggravated by the service-connected condition.  
As such, both opinions are material.  See 38 C.F.R. § 3.156 
(2007)  

New and material evidence having been received, the veteran's 
claim of entitlement to service connection of cardiovascular 
disease claimed as secondary to service-connected rheumatic 
valvular heart disease is reopened.   Accordingly, the Board 
will proceed to the merits of the claim.     

As noted above, secondary service connection requires (1) 
medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the 
current disability.  See Wallin supra.

In the interest of clarity a Wallin analysis will be applied.  
As noted above, Wallin elements (1) and (2), current 
disability and service-connected disability, have been 
satisfied.  

Turning to the final matter of element (3), medical nexus, as 
discussed above, and resolving all doubt in the veteran's 
favor, the Board finds that the January 2004 private medical 
opinion which is favorable to the veteran's claim constitutes 
sufficient evidence to grant the veteran's claim.  The Board 
notes that the record on appeal does include opinions that 
are either not favorable to the veteran's claim or of no 
probative weight.  Specifically, the record includes an April 
1999 VA examination report in which the examiner found, much 
like the June 2005 VA examiner, that the cause of the 
veteran's coronary artery disease was heredity, lifestyle, 
cigarette smoking, dietary intake of high fats and 
cholesterolosis, and that atherosclerosis was secondary to 
such conditions; he found that the veteran's residuals of 
rheumatic fever, manifested by mild regurgitation of the 
mitral valve, was not a significant contributor to the 
present state of the veteran's health.  However, the Board 
notes that as to the question of aggravation, the April 1999 
examiner did not specifically address such question.  
Further, the June 2005 VA examiner, a certified nurse 
practitioner, while stating that the veteran's rheumatic 
fever residuals do not aggravate the veteran's coronary 
artery disease, included a rationale that appeared to go to 
the question of proximate cause only.  She stated the "]i]t 
is true that the Veteran does have valvular disease which is 
most likely related to his rheumatic fever, however, he had 
development of hypertension, dyslipidemia, and his age, which 
are precursors to the development of atherosclerotic heart 
disease,..."  (emphasis added).  

However, the question the Board must also address goes to 
aggravation.  The Board finds that the record is clear that 
the veteran's residuals of rheumatic fever, including 
valvular heart disease, did not cause the veteran's coronary 
artery disease.  In this regard, while the most recent VA 
examiner has indicated essentially that she would have to 
render a speculative opinion to relate the two diseases at 
issue, Dr. L. indicates otherwise.  Turning to Dr. L.'s 
January 2004 opinion, the Board finds that while the opinion 
did not specifically state that the veteran's 
arteriosclerotic heart disease was "aggravated" by his 
service-connected rheumatic valvular disease, he did provide 
an adequate opinion such that, with application of the 
doctrine of reasonable doubt, a favorable decision can be 
rendered in this case.  In this regard, Dr. L. who, the Board 
notes, appears to be a cardiologist who has treated the 
veteran for many years at his cardiology clinic, noted that 
the question had been raised as to whether there might be any 
direct or indirect relationship between the veteran's 
rheumatic fever and his other cardiac conditions.  Dr. L. 
stated that certainly rheumatic fever can have a direct 
impact on valvular status, and it could have an indirect 
effect also on the presence of coronary artery disease.  He 
conclude that it seemed reasonable to state that the history 
of rheumatic fever had had an impact on the veteran's heart 
status and that it seemed to be as likely to be true as not.  
Thus, while Dr. L. may not have utilized the nomenclature of 
the applicable legal criteria, it does appear that Dr. L. was 
providing a medical nexus opinion between the veteran's 
service-connected disability and the veteran's coronary 
artery disease.  The Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a treating physician over the opinion of a 
VA or other physician.  That notwithstanding and while the 
Board has considered Dr. L.'s opinion as it would that of any 
expert medical opinion submitted either against or in support 
of a claim, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  See Winsett v. West, 11 Vet. App. 
420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 
(1993).  Further, the Board is cognizant that although the 
Court has specifically rejected the "treating physician 
rule", the Board is obligated to articulate reasons or bases 
for rejecting the medical opinion of a treating physician.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 73 (1993).  
Although there is no "treating physician rule", see White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001), the Board, as set 
forth above, is persuaded by Dr. L.'s findings.  Thus, the 
Board finds that there is adequate medical evidence that 
establishes that the veteran's arteriosclerotic heart disease 
was aggravated by the veteran's service-connected rheumatic 
fever residuals.  

In that regard, the Board notes that this conclusion is 
congruent with the information contained a July 2001 VA 
medical opinion which found that the signs and symptoms of 
the veteran's nonservice-connected heart disease and his 
service-connected rheumatic valvular heart disease could not 
be separated for rating purposes.  The Board also observes 
that the RO essentially acknowledged such in the most recent 
rating decision of September 2005 increasing the rating for 
the veteran's residuals of rheumatic fever manifested by 
valvular heart disease to 60 percent although some attempt 
was made to separate the signs and symptoms.  See also 
Veterans Benefits Administration Adjudication Procedure 
Manual 21-1MR, Part III, Subpart iv, Chap. 4, Section E 
(Although accepted medical principles do not concede an 
etiological relationship between rheumatic heart disease and 
either hypertensive or arteriosclerotic heart disease, if a 
veteran who is service connected for rheumatic heart disease 
develops hypertensive or arteriosclerotic heart disease after 
the applicable presumptive period following military 
discharge, request a medical opinion to determine which 
condition is causing the current signs and symptoms; if the 
examiner is unable to separate the effects of one type of 
heart disease from another, the effects must be rated 
together.)

Accordingly, reviewing the evidence as a whole and resolving 
all doubt in the veteran's favor as required by 38 U.S.C.A. 
§ 5107, the Board finds that the evidence of record supports 
a finding that the veteran's arteriosclerotic heart disease 
is related to the service-connected condition.  As such, 
Wallin element (3), medical nexus is also satisfied and the 
criteria for the entitlement to secondary service connection 
are met.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection of arteriosclerotic heart 
disease, on the basis of aggravation, as secondary to 
service-connected rheumatic valvular heart disease is 
granted.  


REMAND

The veteran is also seeking entitlement to an increased 
disability rating for service-connected rheumatic valvular 
heart disease and also entitlement to TDIU.  

In the April 2006 rating decision, entitlement to a 60 
percent disability rating was granted for the veteran's 
connected rheumatic valvular heart disease and a entitlement 
to TDIU was denied.  In the August 2006 Notice of 
Disagreement (NOD) the veteran indicated that he disagreed 
with the "decision not to grant my entitlement of 100%."  
The veteran then went on to set out his contentions that his 
service-connected heart disease rendered him unemployable and 
was more serious than as compensated by the assigned 
increased 60% disability rating.  Accordingly, the Board 
believes that the August 2006 NOD expressed disagreement with 
the denial of TDIU and also with the assigned 60 percent 
disability rating.  See Verdon v. Brown, 8 Vet. App. 529, 533 
(1996); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  As 
such both matters remain in appellate status.   

Since the April 2006 NOD the RO has not yet issued a 
Statement of the Case.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Appeals for Veterans 
Claims held that in these circumstances, where a notice of 
disagreement is filed but a SOC has not been issued, the 
Board must remand the claims to the agency of original 
jurisdiction so that a SOC may be issued.    

Additionally, with respect to the increased rating claim, 
during the course of this appeal, a significant case 
regarding adequate VCAA notice for increased rating claims 
was issued by the Court. In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court determined that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that in order to substantiate a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life and also to 
provide specific notice of the applicable rating criteria 
where mere worsening of the condition will not suffice.  To 
date the veteran has received VCAA notice which addresses the 
specific rating criteria.  Notice of the specific rating 
criteria should be provided.    

Accordingly, the case is REMANDED for the following action:

1. VBA must provide the veteran with 
complete VCAA notice for his request for 
an increased disability rating for 
service-connected rheumatic valvular heart 
disease.  Such notice must also include 
the schedular criteria for an increased 
disability rating under Diagnostic Code 
7000.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary,  VBA 
should also issue a SOC pertaining to the 
issues of entitlement to an increased 
disability rating for service-connected 
Rheumatic Heart Disease and Entitlement to 
TDIU.  In connection therewith, the 
veteran should be provided with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


